Citation Nr: 0427836	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  02-19 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE


Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in 
the amount of $3,532.00.


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from December 1963 to 
January 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 decision of the Committee on 
Waivers and Compromises (COWC) of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The veteran was scheduled for a Travel Board hearing at the 
RO in May 2004, but failed to report and did not request that 
the hearing be rescheduled.  The Board believes all due 
process requirements were met with regard to the hearing 
request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.

REMAND

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  See 
38 U.S.C.A. §§ 5100-51-3A, 5106, 6107 (West 2002).  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  However, the notice and duty-to-assist 
provisions of the VCAA do not apply in claims regarding 
waiver of overpayment.  See Barger v. Principi, 16 Vet. 
App. 138 (2002).

In November 1999, the RO received the Veteran's Application 
for Compensation or Pension (VA Form 21-526).  On that form, 
the veteran indicated that he had last worked in February 
1998.  He reported having no net worth, and checked "yes" 
to the question regarding whether he or his spouse had 
applied for, received, or were entitled to receive, any 
benefits from the Social Security Administration (SSA) or 
Railroad Retirement Board.  He responded "unknown" to 
questions regarding the monthly amount of their benefits, and 
when he expected any such benefits to begin, and said that he 
or his wife would apply for either benefit within the next 
twelve months.  The veteran indicated that neither he nor his 
wife had applied for, received, or were entitled to receive 
annuity or retirement benefits or endowment insurance from 
any other source.  He reported that his wife's monthly income 
was $736.00.

Following evidentiary development, the veteran was granted 
entitlement to VA pension benefits in a July 2000 rating 
decision.  In a letter dated in July 2000, the RO advised the 
veteran that his claim for VA pension was approved and that, 
starting December 1, 1999, he was entitled to receive $245.00 
per month, based upon his wife's countable income of 
$8,832.00, and the veteran's averment that he had no income 
from any source.  He was advised that the monthly amount of 
his VA pension was based upon the financial information he 
had reported on his pension application; that the rate of his 
VA pension was directly related to his family income; that 
there was a maximum annual rate of pension permitted by VA 
for a veteran with a spouse, and that medical expenses he 
paid could be used to reduce the income counted.  He was 
advised to notify the RO if his family income changed.  He 
was provided with a VA Form 21-8768 - Disability Pension 
Award Attachment - which explained factors concerning his 
benefits.  According to a VA Form 21-8947, VA began paying 
the veteran improved pension benefits effective in December 
1999.  There is no record that the veteran had submitted 
income information prior to that date.  It is unclear whether 
the RO provided the veteran with an eligibility verification 
report (EVR) at that time. 

In a February 2002 notice, the VA Debt Management Center 
advised the veteran that he owed the VA $3, 532.00, based 
upon 13 months of receiving $245.00 a month.  According to an 
April 2002 computer record in the file, the veteran had 
received $3532.00, but an EVR had not been received from him.   

In February 2002, the veteran submitted an EVR in which he 
indicated that he had other retirement income from "PERA" 
in the amount of $881.00 a month, or $10,572 a year, but did 
not indicate when this benefit had commenced.  He reported 
that from January to December 2000, and from January to 
December 2001, he had received no income, and that his wife 
earned $1,100 monthly - or $13,200.00 per year.  He reported 
no other monetary assets.

In February 2002, the veteran requested a waiver of the debt, 
and argued that its collection would cause him undue 
financial difficulty.  At that time, he submitted a Financial 
Status Report (VA Form 5655) in which he indicated that he 
had income from other sources in the amount of $881.20 and, 
combined with his wife's monthly income of $1,100 a month, 
received $1,681 a month.  He reported total monthly expenses 
of $1,484.00, reflecting a difference of $197.00.  He 
indicated that he had no assets of any value.  Specifically, 
he reported a 1992 Honda Accord vehicle worth $6,000 and a 
1981 BMW worth $1,200.  He reported liabilities in the form 
of two loans in the amount of $5,500, for which he paid 
$252.00 monthly with no amount past due.  The veteran 
indicated that he had no discretionary monthly income and no 
amount he could remit on a monthly basis toward repaying his 
debt.

In an April 2002 determination, the COWC denied entitlement 
to a waiver of the recovery of the overpayment of VA improved 
pension benefits in the amount of $3,532.00.  The Committee 
said that the veteran had failed to return his EVR and his 
account had been suspended retroactively, creating an 
overpayment.  The Committee determined that there was no 
fraud, misrepresentation, or bad faith on the veteran's part 
with respect to the creation of the overpayment at issue.  
The COWC further found the veteran at fault for failing to 
apprise VA of his income, and noted that that the financial 
status report reflected a positive balance of $200 per month, 
with him in receipt of a monthly income benefit of which VA 
was unaware.  The Committee also concluded that the other 
elements of "equity and good conscience" were not in his 
favor, and therefore denied the request for waiver of 
recovery of the overpayment.

In September 2002, the veteran submitted a notice of 
disagreement with the Committee's decision and said he was 
unable to repay the debt.  He said that after paying his 
house payment and car insurance, he was unable to pay any 
more bills, and the majority of the responsibility fell to 
his spouse.  He submitted another VA Form 5655 dated 
September 2002.  The veteran reported that he received $958 
monthly: $861.00 from pension compensation and $97.00 from 
life insurance and his combined monthly income with his wife 
was $1,581.  He indicated that his monthly expenses were 
$1,405, leaving a difference of $176.00 per month, and that 
his assets totaled $6,400.  Specifically, he reported that 
his assets consisted of a 1992 Honda Accord worth $6,000 and 
a 1981 BMW vehicle worth $400.00.  He did not indicate having 
any liabilities.

The U.S. Court of Appeals for Veterans Claims has held that, 
before adjudicating a waiver application, VA must determine 
the lawfulness of the debt.  See Schaper v. Derwinski, 1 Vet. 
App. 430, 434-35 (1991).  VA's General Counsel has reinforced 
this obligation by holding that, where the validity of the 
debt is challenged, that issue must be developed before the 
issue of entitlement to a waiver of the debt can be 
considered.  See VAOPGCPREC 6-98.  Under 38 U.S.C.A. § 
7104(c) (West 2002), the Board is bound by the precedent 
opinions that are issued by the Office of the General 
Counsel.

In his November 2002 substantive appeal, the veteran appears 
to raise an argument of administrative error rather than 
error in the creation of the debt, although that is not 
entirely clear.  The veteran maintained that in 1999 he 
notified the VA that he would be receiving money from a 
medical retirement.  He said that he initially stopped 
working, believed he was ineligible for medical retirement 
benefits, and required legal assistance in his case.  He said 
that he made "every effort to notify VARO of the medical 
retirement money that I would be getting so that any future 
payments would stop."  He contended that he had little 
income, and that repayment would cause undue hardship.  He 
said after paying his monthly expenses he only had $176.00 
left to purchase miscellaneous items his family might need.  
He further asserted that there had been no fraud or bad faith 
on his part.

Here, it appears that additional evidentiary development is 
needed.  Specifically, in November 1999 in his original claim 
for benefits, the veteran advised the RO that he was entitled 
to SSA benefits of an unknown amount.  Thirteen months passed 
before the RO evidently realized the veteran had not 
submitted an EVR.  In his 2002 EVR, he reported receiving 
$881.00 for PERA benefits, although it is unclear what these 
benefits are, when the benefits began, and the amount of the 
original benefit.  Nevertheless, the RO appears to assume 
that this benefit commenced in January 2000, although it is 
unclear on what record that assumption was based.  A 
Department of the Treasury record dated in January 2003 
indicates that Office of Personnel Management (OPM) records 
show the veteran was scheduled to receive a monthly benefit 
of $987.00, effective March 2003 (subject to offset for the 
delinquent debt).  

Certainly, if PERA is a benefit that should not be counted as 
income, that would raise the question of the propriety of the 
creation of the debt.  In determining income for the purposes 
of non-service-connected disability pension benefits, 
payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received, unless specifically excluded by 38 C.F.R. § 3.272.  
See 38 C.F.R. § 3.271(a) (2003).  Those entitled to pension 
must notify VA of any material change or expected change in 
income that would affect entitlement to receive, or the rate 
of, the benefit being paid.  The notice must be made when the 
recipient acquires knowledge that he or she will begin to 
receive additional income.  38 C.F.R. § 3.660(a)(1) (2003).  
Here, the October 2002 statement of the case (SOC) fails to 
reflect citations to the very relevant provisions of 38 
C.F.R. § 3.272 concerning the allowable exclusions from 
countable income for pension purposes, and it is, therefore, 
legally inadequate.  See 38 U.S.C.A. § 7105(d)(1)(B) (West 
2003).

In April 2002, the COWC determined the veteran ineligible for 
non-service-connected pension because he had failed to submit 
an EVR, and concluded that he thus owed all the pension money 
paid to him from January 2000 to February 2001.  However, 
upon receiving the veteran's EVR in March 2002, it appears 
that the RO then found that his income for the period from 
November 2000 to December 2001 exceeded the allowed amount.  
This is reflected in the RO's January 2003 Report of Contact 
for Congressional Inquiry, in which it was noted that the 
benefits were stopped January 1, 2000, because the veteran 
did not return his yearly income statement by March 2002, but 
when the statement was received his annual income exceeded 
the limit set by law for a veteran with a dependent.  
However, this is not reflected in the October 2002 SOC. 


Thus, in the interest of due process, the veteran's case is 
REMANDED to the RO for the following action:

1.	The veteran should be requested to provide the 
specifics of his PERA award from OPM, to include 
the initial month and year in which the benefit 
started and any and all amount(s) received from 
the start of the award.  

2.	The RO should request that the veteran complete 
and submit a new VA Form 5655, Financial Status 
Report.

3.	The RO should obtain from OPM, or any other 
appropriate agency, an explanation of the PERA 
benefit.

4.	The RO should issue a supplemental statement of 
the case (SSOC) concerning the issue of whether 
the overpayment of improved pension benefits was 
properly created, and afford the veteran the 
appropriate opportunity to respond.  
Specifically, the SSOC should include a 
discussion of the events that led to the 
creation of the overpayment and an explanation 
of the amount of the indebtedness assessed 
against the appellant.   The SSOC should contain 
all the applicable laws and regulations, 
including 38 C.F.R. §§ 3.271, 3.272, 3.273 
(2003).  

5.	If the RO determines that the veteran's 
overpayment was properly created, the RO must 
readjudicate the claim for a waiver of recovery 
of the overpayment, with consideration of all 
additional evidence received, including any 
newly completed VA Form 5655, Financial Status 
Report, and any additional information submitted 
by the veteran since the October 2002 SOC.  If 
the benefit sought remains denied, the RO must 
issue a SSOC on the waiver issue, and afford an 
appropriate opportunity to respond.  The SSOC 
must recite all the applicable laws and 
regulations, and including 38 C.F.R. §§ 1.963 
and 1.965, 3.271, 3.272 (2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


